                       1
                       2
                       3
                       4
                       5
                       6                               UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF CALIFORNIA
                       7
                       8 JOSE SANTOS LOPEZ FLORES,                        No. 2:18−cv−03151−MCE−DB

                       9                                   Plaintiff,     STIPULATED PROTECTIVE ORDER

                       10 vs.
                       11 HOME DEPOT U.S.A., INC., HOME
                          DEPOT, INC., and DOES 1 through
                       12 10, inclusive,
                       13                               Defendants.
                       14
                       15
                       16
                            1.     PURPOSES AND LIMITATIONS
                       17
                                   Disclosure and discovery activity in this action are likely to involve production of
                       18
                            confidential, proprietary, or private information for which special protection from public
                       19
                            disclosure and from use for any purpose other than prosecuting this litigation may be
                       20
                            warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
                       21
                            following Stipulated Protective Order. The parties acknowledge that this Order does not
                       22
                            confer blanket protections on all disclosures or responses to discovery and that the
                       23
                            protection it affords from public disclosure and use extends only to the limited
                       24
                            information or items that are entitled to confidential treatment under the applicable legal
                       25
                            principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
 Goodman
  Neuman               26
Hamilton LLP                Stipulated Protective Order does not entitle them to file confidential information under
417 Montgomery St.
      10th Floor       27
 San Francisco, CA
        94104
                            seal; Civil Local Rules 140, 141 and 141.1 set forth the procedures that must be followed
Tel.: (415) 705-0400
                       28

                                                                     -1-
                                           STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 and the standards that will be applied when a party seeks permission from the court to file
                        2 material under seal.
                        3 2.      DEFINITIONS
                        4         2.1     Challenging Party: a Party or Non-Party that challenges the designation of
                        5 information or items under this Order.
                        6         2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it
                        7 is generated, stored or maintained) or tangible things that qualify for protection under
                        8 Federal Rule of Civil Procedure 26(c).
                        9         2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel
                       10 (as well as their support staff).
                       11         2.4     Designating Party: a Party or Non-Party that designates information or
                       12 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                       13         2.5     Disclosure or Discovery Material: all items or information, regardless of the
                       14 medium or manner in which it is generated, stored, or maintained (including, among other
                       15 things, testimony, transcripts, and tangible things), that are produced or generated in
                       16 disclosures or responses to discovery in this matter.
                       17         2.6     Expert: a person with specialized knowledge or experience in a matter
                       18 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                       19 expert witness or as a consultant in this action.
                       20         2.7     House Counsel: attorneys who are employees of a party to this action.
                       21 House Counsel does not include Outside Counsel of Record or any other outside counsel.
                       22         2.8     Non-Party: any natural person, partnership, corporation, association, or
                       23 other legal entity not named as a Party to this action.
                       24         2.9     Outside Counsel of Record: attorneys who are not employees of a party to
                       25 this action but are retained to represent or advise a party to this action and have appeared
 Goodman
  Neuman               26 in this action on behalf of that party or are affiliated with a law firm which has appeared
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 on behalf of that party.
        94104
Tel.: (415) 705-0400
                       28         2.10    Party: any party to this action, including all of its officers, directors,

                                                                    -2-
                                          STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 employees, consultants, retained experts, and Outside Counsel of Record (and their
                        2 support staffs).
                        3         2.11   Producing Party: a Party or Non-Party that produces Disclosure or
                        4 Discovery Material in this action.
                        5         2.12   Professional Vendors: persons or entities that provide litigation support
                        6 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                        7 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                        8 their employees and subcontractors.
                        9         2.13   Protected Material: any Disclosure or Discovery Material that is designated
                       10 as “CONFIDENTIAL.”
                       11         2.14   Receiving Party: a Party that receives Disclosure or Discovery Material
                       12 from a Producing Party.
                       13 3.      SCOPE
                       14         The protections conferred by this Stipulation and Order cover not only Protected
                       15 Material (as defined above), but also (1) any information copied or extracted from
                       16 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                       17 Material; and (3) any testimony, conversations, or presentations by Parties or their
                       18 Counsel that might reveal Protected Material. However, the protections conferred by this
                       19 Stipulation and Order do not cover the following information: (a) any information that is
                       20 in the public domain at the time of disclosure to a Receiving Party or becomes part of the
                       21 public domain after its disclosure to a Receiving Party as a result of publication not
                       22 involving a violation of this Order, including becoming part of the public record through
                       23 trial or otherwise; and (b) any information known to the Receiving Party prior to the
                       24 disclosure or obtained by the Receiving Party after the disclosure from a source who
                       25 obtained the information lawfully and under no obligation of confidentiality to the
 Goodman
  Neuman               26 Designating Party. Any use of Protected Material at trial shall be governed by a separate
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 agreement or order.
        94104
Tel.: (415) 705-0400
                       28 ///

                                                                    -3-
                                          STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 4.      DURATION
                        2         Even after final disposition of this litigation, the confidentiality obligations
                        3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
                        4 writing or a court order otherwise directs. Final disposition shall be deemed to be the later
                        5 of (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2)
                        6 final judgment herein after the completion and exhaustion of all appeals, rehearings,
                        7 remands, trials, or reviews of this action, including the time limits for filing any motions
                        8 or applications for extension of time pursuant to applicable law.
                        9 5.      DESIGNATING PROTECTED MATERIAL
                       10         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
                       11 Party or Non-Party that designates information or items for protection under this Order
                       12 must take care to limit any such designation to specific material that qualifies under the
                       13 appropriate standards. The Designating Party must designate for protection only those
                       14 parts of material, documents, items, or oral or written communications that qualify – so
                       15 that other portions of the material, documents, items, or communications for which
                       16 protection is not warranted are not swept unjustifiably within the ambit of this Order.
                       17         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                       18 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                       19 to unnecessarily encumber or retard the case development process or to impose
                       20 unnecessary expenses and burdens on other parties) expose the Designating Party to
                       21 sanctions.
                       22         If it comes to a Designating Party’s attention that information or items that it
                       23 designated for protection do not qualify for protection, that Designating Party must
                       24 promptly notify all other Parties that it is withdrawing the mistaken designation.
                       25         5.2    Manner and Timing of Designations. Except as otherwise provided in this
 Goodman
  Neuman               26 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
        94104
Tel.: (415) 705-0400
                       28 must be clearly so designated before the material is disclosed or produced.

                                                                    -4-
                                          STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1          Designation in conformity with this Order requires:
                        2          (a) for information in documentary form (e.g., paper or electronic documents, but
                        3 excluding transcripts of depositions or other pretrial or trial proceedings), that the
                        4 Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
                        5 material. If only a portion or portions of the material on a page qualifies for protection, the
                        6 Producing Party also must clearly identify the protected portion(s) (e.g., by making
                        7 appropriate markings in the margins).A Party or Non-Party that makes original documents
                        8 or materials available for inspection need not designate them for protection until after the
                        9 inspecting Party has indicated which material it would like copied and produced. During
                       10 the inspection and before the designation, all of the material made available for inspection
                       11 shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                       12 documents it wants copied and produced, the Producing Party must determine which
                       13 documents, or portions thereof, qualify for protection under this Order. Then, before
                       14 producing the specified documents, the Producing Party must affix the
                       15 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
                       16 portion or portions of the material on a page qualifies for protection, the Producing Party
                       17 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                       18 in the margins).
                       19          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                       20 Designating Party identify on the record, before the close of the deposition, hearing, or other
                       21 proceeding, all protected testimony.
                       22          (c) for information produced in some form other than documentary and for any other

                       23 tangible items, that the Producing Party affix in a prominent place on the exterior of the container
                       24 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                       25 portion or portions of the information or item warrant protection, the Producing Party, to the
 Goodman
  Neuman               26 extent practicable, shall identify the protected portion(s).
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
        94104
Tel.: (415) 705-0400
                       28 to designate qualified information or items does not, standing alone, waive the

                                                                      -5-
                                            STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 Designating Party’s right to secure protection under this Order for such material. Upon
                        2 timely correction of a designation, the Receiving Party must make reasonable efforts to
                        3 assure that the material is treated in accordance with the provisions of this Order.
                        4 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        5         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
                        6 of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
                        7 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
                        8 unnecessary economic burdens, or a significant disruption or delay of the litigation, a
                        9 Party does not waive its right to challenge a confidentiality designation by electing not to
                       10 mount a challenge promptly after the original designation is disclosed.
                       11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
                       12 process by providing written notice of each designation it is challenging and describing
                       13 the basis for each challenge. To avoid ambiguity as to whether a challenge has been made,
                       14 the written notice must recite that the challenge to confidentiality is being made in
                       15 accordance with this specific paragraph of the Protective Order. The parties shall attempt
                       16 to resolve each challenge in good faith and must begin the process by conferring directly
                       17 (in voice to voice dialogue; other forms of communication are not sufficient) within 14
                       18 days of the date of service of notice. In conferring, the Challenging Party must explain the
                       19 basis for its belief that the confidentiality designation was not proper and must give the
                       20 Designating Party an opportunity to review the designated material, to reconsider the
                       21 circumstances, and, if no change in designation is offered, to explain the basis for the
                       22 chosen designation. A Challenging Party may proceed to the next stage of the challenge
                       23 process only if it has engaged in this meet and confer process first or establishes that the
                       24 Designating Party is unwilling to participate in the meet and confer process in a timely
                       25 manner.
 Goodman
  Neuman               26         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 intervention, the Designating Party shall file and serve a motion to retain confidentiality
        94104
Tel.: (415) 705-0400
                       28 under Civil Local Rules 140, 141, and 141.1 (and in compliance with Civil Local Rule

                                                                    -6-
                                          STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 230, if applicable) within 21 days of the initial notice of challenge or within 14 days of the
                        2 parties agreeing that the meet and confer process will not resolve their dispute, whichever
                        3 is earlier. Each such motion must be accompanied by a competent declaration affirming
                        4 that the movant has complied with the meet and confer requirements imposed in the
                        5 preceding paragraph. Failure by the Designating Party to make such a motion including
                        6 the required declaration within 21 days (or 14 days, if applicable) shall automatically
                        7 waive the confidentiality designation for each challenged designation. In addition, the
                        8 Challenging Party may file a motion challenging a confidentiality designation at any time
                        9 if there is good cause for doing so, including a challenge to the designation of a deposition
                       10 transcript or any portions thereof. Any motion brought pursuant to this provision must be
                       11 accompanied by a competent declaration affirming that the movant has complied with the
                       12 meet and confer requirements imposed by the preceding paragraph.
                       13          The burden of persuasion in any such challenge proceeding shall be on the
                       14 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
                       15 harass or impose unnecessary expenses and burdens on other parties) may expose the
                       16 Challenging Party to sanctions. Unless the Designating Party has waived the
                       17 confidentiality designation by failing to file a motion to retain confidentiality as described
                       18 above, all parties shall continue to afford the material in question the level of protection to
                       19 which it is entitled under the Producing Party’s designation until the court rules on the
                       20 challenge.
                       21 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                       22          7.1    Basic Principles. A Receiving Party may use Protected Material that is
                       23 disclosed or produced by another Party or by a Non-Party in connection with this case
                       24 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                       25 Material may be disclosed only to the categories of persons and under the conditions
 Goodman
  Neuman               26 described in this Order. When the litigation has been terminated, a Receiving Party must
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 comply with the provisions of section 13 below (FINAL DISPOSITION).
        94104
Tel.: (415) 705-0400
                       28 Protected Material must be stored and maintained by a Receiving Party at a location and

                                                                     -7-
                                           STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 in a secure manner that ensures that access is limited to the persons authorized under this
                        2 Order.
                        3          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                        4 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                        5 may disclose any information or item designated “CONFIDENTIAL” only to:
                        6          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                        7 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                        8 disclose the information for this litigation and who have signed the “Acknowledgment and
                        9 Agreement to Be Bound” that is attached hereto as Exhibit A;
                       10          (b) the officers, directors, and employees (including House Counsel) of the
                       11 Receiving Party to whom disclosure is reasonably necessary for this litigation and who
                       12 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       13          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                       14 reasonably necessary for this litigation and who have signed the “Acknowledgment and
                       15 Agreement to Be Bound” (Exhibit A);
                       16          (d) the court and its personnel;
                       17          (e) court reporters and their staff, professional jury or trial consultants, mock
                       18 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                       19 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                       20 (Exhibit A);
                       21          (f) during their depositions, witnesses in the action to whom disclosure is
                       22 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
                       23 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                       24 court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
                       25 Protected Material must be separately bound by the court reporter and may not be
 Goodman
  Neuman               26 disclosed to anyone except as permitted under this Stipulated Protective Order.
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27          (g) the author or recipient of a document containing the information or a custodian
        94104
Tel.: (415) 705-0400
                       28 or other person who otherwise possessed or knew the information.

                                                                     -8-
                                           STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                        2         OTHER LITIGATION
                        3         If a Party is served with a subpoena or a court order issued in other litigation that
                        4 compels disclosure of any information or items designated in this action as
                        5 “CONFIDENTIAL,” that Party must:
                        6         (a) promptly notify in writing the Designating Party. Such notification shall
                        7 include a copy of the subpoena or court order;
                        8         (b) promptly notify in writing the party who caused the subpoena or order to issue
                        9 in the other litigation that some or all of the material covered by the subpoena or order is
                       10 subject to this Protective Order. Such notification shall include a copy of this Stipulated
                       11 Protective Order; and
                       12         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                       13 Designating Party whose Protected Material may be affected.
                       14         If the Designating Party timely seeks a protective order, the Party served with the
                       15 subpoena or court order shall not produce any information designated in this action as
                       16 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                       17 order issued, unless the Party has obtained the Designating Party’s permission. The
                       18 Designating Party shall bear the burden and expense of seeking protection in that court of
                       19 its confidential material – and nothing in these provisions should be construed as
                       20 authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
                       21 from another court.
                       22 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                       23         PRODUCED IN THIS LITIGATION
                       24         (a) The terms of this Order are applicable to information produced by a Non-Party
                       25 in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
 Goodman
  Neuman               26 Parties in connection with this litigation is protected by the remedies and relief provided
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
        94104
Tel.: (415) 705-0400
                       28 from seeking additional protections.

                                                                    -9-
                                          STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1          (b) In the event that a Party is required, by a valid discovery request, to produce a
                        2 Non-Party’s confidential information in its possession, and the Party is subject to an
                        3 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                        4 then the Party shall:
                        5          (1) promptly notify in writing the Requesting Party and the Non-Party that some or
                        6 all of the information requested is subject to a confidentiality agreement with a Non-Party;
                        7          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                        8 in this litigation, the relevant discovery request(s), and a reasonably specific description of
                        9 the information requested; and
                       10          (3) make the information requested available for inspection by the Non-Party.
                       11          (c) If the Non-Party fails to object or seek a protective order from this court within
                       12 14 days of receiving the notice and accompanying information, the Receiving Party may
                       13 produce the Non-Party’s confidential information responsive to the discovery request. If
                       14 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                       15 information in its possession or control that is subject to the confidentiality agreement
                       16 with the Non-Party before a determination by the court. Absent a court order to the
                       17 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                       18 court of its Protected Material.
                       19 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                       20          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                       21 Protected Material to any person or in any circumstance not authorized under this
                       22 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                       23 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                       24 unauthorized copies of the Protected Material, (c) inform the person or persons to whom
                       25 unauthorized disclosures were made of all the terms of this Order, and (d) request such
 Goodman
  Neuman               26 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 attached hereto as Exhibit A.
        94104
Tel.: (415) 705-0400      ///
                       28

                                                                     -10-
                                           STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                        2          PROTECTED MATERIAL
                        3          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                        4 produced material is subject to a claim of privilege or other protection, the obligations of
                        5 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                        6 This provision is not intended to modify whatever procedure may be established in an e-
                        7 discovery order that provides for production without prior privilege review. Pursuant to
                        8 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
                        9 effect of disclosure of a communication or information covered by the attorney-client
                       10 privilege or work product protection, the parties may incorporate their agreement in the
                       11 stipulated protective order submitted to the court.
                       12 12.      MISCELLANEOUS
                       13          12.1   Right to Further Relief. Nothing in this Order abridges the right of any
                       14 person to seek its modification by the court in the future.
                       15          12.2   Right to Assert Other Objections. By stipulating to the entry of this
                       16 Protective Order no Party waives any right it otherwise would have to object to disclosing
                       17 or producing any information or item on any ground not addressed in this Stipulated
                       18 Protective Order. Similarly, no Party waives any right to object on any ground to use in
                       19 evidence of any of the material covered by this Protective Order.
                       20          12.3   Filing Protected Material. Without a court order a Party may not file in the
                       21 public record in this action any Protected Material. A Party that seeks to file under seal
                       22 any Protected Material must comply with Civil Local Rules 140, 141 and 141.1.
                       23 Protected Material may only be filed under seal pursuant to a court order authorizing the
                       24 sealing of the specific Protected Material at issue. If a Receiving Party's request to file
                       25 Protected Material under seal pursuant to Civil Local Rules 140, 141 and 141.1 is denied
 Goodman
  Neuman               26 by the court, then the Receiving Party may file the information in the public record
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 pursuant to Civil Local Rules 140, 141 and 141.1, unless otherwise instructed by the court.
        94104
Tel.: (415) 705-0400      ///
                       28

                                                                     -11-
                                           STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1 13.      FINAL DISPOSITION
                        2          Within 60 days after the final disposition of this action, as defined in paragraph 4,
                        3 each Receiving Party must return all Protected Material to the Producing Party or destroy
                        4 such material. As used in this subdivision, “all Protected Material” includes all copies,
                        5 abstracts, compilations, summaries, and any other format reproducing or capturing any of
                        6 the Protected Material. Whether the Protected Material is returned or destroyed, the
                        7 Receiving Party must submit a written certification to the Producing Party (and, if not the
                        8 same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                        9 (by category, where appropriate) all the Protected Material that was returned or destroyed
                       10 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                       11 compilations, summaries or any other format reproducing or capturing any of the
                       12 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                       13 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                       14 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                       15 work product, and consultant and expert work product, even if such materials contain
                       16 Protected Material. Any such archival copies that contain or constitute Protected Material
                       17 remain subject to this Protective Order as set forth in Section 4 (DURATION).
                       18 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       19
                                                                ECF CERTIFICATION
                       20
                                   I, Daniel Del Rio, certify that the content of this document (Stipulated Protective Order)
                       21
                            is acceptable to the undersigned counsel of record to affix my electronic signature hereto.
                       22
                       23
                            Dated: February 26, 2019              DEL RIO & ASSOCIATES, P.C.
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP                                                      By /s/ Daniel Del Rio
417 Montgomery St.
      10th Floor       27                                           DANIEL DEL RIO
 San Francisco, CA
        94104
Tel.: (415) 705-0400
                                                                      Attorneys for Plaintiff Jose Flores
                       28

                                                                      -12-
                                            STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                       1                                       ECF CERTIFICATION

                       2          I, Ruta Paskevicius, certify that the content of this document (Stipulated Protective

                       3 Order) is acceptable to the undersigned counsel of record to affix my electronic signature hereto.
                       4
                       5 Dated: February 26, 2019                GOODMAN NEUMAN HAMILTON LLP

                       6
                       7
                                                                 By /s/ Ruta Paskevicius
                       8                                           JOSHUA S. GOODMAN
                                                                   RUTA PASKEVICIUS
                       9
                                                                   Attorneys for Defendant Home Depot U.S.A., Inc.
                       10                                          and erroneously named Home Depot, Inc.
                       11
                       12                                                 ORDER

                       13         Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                       14         IT IS FURTHER ORDERED THAT:

                       15         1. Requests to seal documents shall be made by motion before the same judge who will

                       16    decide the matter related to that request to seal.

                       17         2. The designation of documents (including transcripts of testimony) as confidential

                       18    pursuant to this order does not automatically entitle the parties to file such a document with the

                       19    court under seal. Parties are advised that any request to seal documents in this district is

                       20    governed by Local Rule 141. In brief, Local Rule 141 provides that documents may only be

                       21    sealed by a written order of the court after a specific request to seal has been made. L.R. 141(a).

                       22    However, a mere request to seal is not enough under the local rules. In particular, Local Rule

                       23    141(b) requires that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other

                       24    authority for sealing, the requested duration, the identity, by name or category, of persons to be

                       25    permitted access to the document, and all relevant information.” L.R. 141(b).
 Goodman
  Neuman               26         3. A request to seal material must normally meet the high threshold of showing that
Hamilton LLP
417 Montgomery St.
      10th Floor       27    “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
 San Francisco, CA
        94104
Tel.: (415) 705-0400
                       28    related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

                                                                    -13-
                                          STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1      Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

                        2      Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

                        3           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

                        4      certain documents, at any court hearing or trial – such determinations will only be made by the

                        5      court at the hearing or trial, or upon an appropriate motion.

                        6           5. With respect to motions regarding any disputes concerning this protective order which

                        7      the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

                        8      Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

                        9      parte basis or on shortened time.

                       10           6. The parties may not modify the terms of this Protective Order without the court’s

                       11      approval. If the parties agree to a potential modification, they shall submit a stipulation and

                       12      proposed order for the court’s consideration.

                       13           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

                       14      of the terms of this Protective Order after the action is terminated.

                       15           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

                       16      hereby DISAPPROVED.

                       17 Dated: March 1, 2019
                       18
                       19
                       20
                       21
                       22   DLB:6
                            DB\orders\orders.civil\thompson0806.stip.prot.ord
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                        -14-
                                              STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
                        1                                            EXHIBIT A
                        2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                        3           I, _____________________________ [print or type full name], of
                        4 ________________________________________________________________________
                        5 [print or type full address], declare under penalty of perjury that I have read in its entirety
                        6 and understand the Stipulated Protective Order that was issued by the United States
                        7 District Court for the Eastern District of California on __________ in the case of Jose
                        8 Santos Lopez Flores v. Home Depot U.S.A., Inc., et al.., United States District Court
                        9 Eastern District of California Case No. 2:18−CV−03151−MCE−DB. I agree to comply
                       10 with and to be bound by all the terms of this Stipulated Protective Order and I understand
                       11 and acknowledge that failure to so comply could expose me to sanctions and punishment
                       12 in the nature of contempt. I solemnly promise that I will not disclose in any manner any
                       13 information or item that is subject to this Stipulated Protective Order to any person or
                       14 entity except in strict compliance with the provisions of this Order.
                       15           I further agree to submit to the jurisdiction of the United States District Court for
                       16 the Eastern District of California for the purpose of enforcing the terms of this Stipulated
                       17 Protective Order, even if such enforcement proceedings occur after termination of this
                       18 action.
                       19           I hereby appoint __________________________ [print or type full name] of
                       20 ________________________________________________________________________
                       21 [print or type full address and telephone number] as my California agent for service of
                       22 process in connection with this action or any proceedings related to enforcement of this
                       23 Stipulated Protective Order.
                       24 Date:                   ______________________________________
                       25 Printed name:           ______________________________________
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Signature:              ______________________________________
        94104
Tel.: (415) 705-0400
                       28 City and State where sworn and signed: _________________________________

                                                                      -15-
                                            STIPULATED PROTECTIVE ORDER – Case No. 2:18-CV-03151-MCE-DB
